                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


    UNITED STATES OF AMERICA,           :
               Plaintiff,
                                              Case No. 3:18-cr-158
         v.                             :
                                              JUDGE WALTER H. RICE
    NASER ALMADAOJI,
               Defendant.               :




        DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT
        NASER ALMADAOJI’S MOTION TO SUPPRESS EVIDENCE (DOC.
        #56); CANCELING EVIDENTIARY HEARING SET FOR JULY 8, 2021




        Given the United States’ representations that: (1) it does not intend to use

at trial any information observed or obtained from the manual search of Defendant

Naser Almadaoji’s cell phone; and (2) that it did not use any information from that

manual search to obtain additional evidence against Defendant, the Court

OVERRULES AS MOOT Defendant’s Motion to Suppress Evidence, Doc. #56. 1

The evidentiary hearing scheduled for July 8, 2021, is CANCELED.




1
   Said motion is overruled without prejudice. The Court has no reason to doubt
the veracity of the Government’s representations. Nevertheless, should Defendant
have a specific reason to believe that the Government did, in fact, use information
derived from the manual search of the cell phone to obtain additional evidence
against him, Defendant may bring this to the Court’s attention, and, if during trial,
a brief in camera hearing will be held.
Date: May 19, 2021                   (tp - per Judge Rice authorization after his review)

                     WALTER H. RICE
                     UNITED STATES DISTRICT JUDGE




                       2
